Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                        Hospital-City Centre,
                             Appellant

                                              v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07558
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, this appeal is DISMISSED. All costs
are ORDERED assessed against the party who incurred them.

       SIGNED October 8, 2014.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice